Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statements
Applicant’s Information Disclosure Statements, filed Dec. 3, 2020 and Apr. 25, 2022 are acknowledged and have been considered.
Specification
The abstract of the disclosure is objected to because the phrase “is disclosed” (lines 1-2) is redundant in an abstract of the disclosure of a patent application.  Correction is required.  See MPEP § 608.01(b) which includes exemplary phrases with should be avoided in the framing of an abstract. In general, implied phrases such as “provided is”, “is/are provided”, “disclosed is”, “is/are disclosed”, “presented is”, “is/are presented”, “the invention pertains to” and “we have invented”, and so-on, are all redundant. An abstract of the disclosure should simply describe the device or process rather than referring to its provision, disclosure or invention.
The disclosure is objected to because of the following informalities: on page 10, line 19, it appears as though a close-parentheses should be provided between (“3B” and the concluding period; on page 15, line 22, there should be only one comma between “disclosure” and “in addition”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, line 5, “each drive” appears to lack a clear antecedent basis (the claim does recite “drive wheels”, however); in claim 1, lines 20-21, it is not clear what “normal operation” does or does not encompass as the scope of “normal” is not clear in this claim; in claim 5, lines 1-2, the recitation of each caster carrier being “mechanically coupled” without a recitation of the element or object to which the coupling is made is confusing; in claim 11, line 1, “the probe support” appears to lack a clear antecedent basis.
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view of the Office’s “duty to guard the public against patents of ambiguous and vague scope” and “because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.” Id. at 1211-12.
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such, applicant’s claims may reasonably be subject to prior art rejections not set forth herein upon the clarification of the claim language.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carrasco Zanini et al. (US 10,343,276, cited by applicant) in view of Outa (US 2019/0152544). Carrasco Zanini et al. teach a compact inspection crawler including a chassis (120) two magnetic drive wheels (components 117, 118 of 116), each drive wheel mounted to the chassis, the drive wheels spaced apart in a lateral direction and configured to be driven independently (col. 7, lines 43-45), a longitudinal axis (150) extending perpendicularly to the lateral direction (e.g., as defined by wheel axis 154) and to the vertical direction (e.g., as defined by axis 152) through a mid-point between the two wheels, a probe carrier (540) mounted to be movable relative to the chassis in at least a vertical direction in response to a curvature of the surface, a sensor probe (130, 530) provided at the mid-point between the two drive wheels and generally in line with the drive wheels in the lateral direction, mounted to the probe carrier such that it is movable relative to the chassis in at least a vertical direction, a plurality of caster carriers which hold ball casters (generally referred to at 138, 140, also note col. 11, lines 32-33) which are joined together in a fixed relationship (defined by 162) and configured to contact and move along surface during operation, and are arranged so that the probe is centrally positioned with respect to the ball casters (the ball casters being oriented in front of and behind the probe wheel), the ball casters movable in a vertical direction, the probe being a dry-coupled wheel probe having a probe wheel (530) rotating about a fixed probe transducer shaft (535) for supporting the probe, the shaft being coupled to the chassis by a mount configured to allow the shaft to move in at least a vertical direction (540), a spring element (570) configured to exert a force between the probe carrier and chassis, the fore urging the sensor downward through an opening in a bottom of the chassis (opening in 255) to contact the surface, the support “configured to” maintain the probe in a fixed angle relative to the chassis, the carrier configured to passively move the probe wheel up and down in a vertical direction (via 540, 570) in response to the curvature or other profile of the surface.
The reference to Carrasco Zanini et al. does not expressly teach that each drive wheel is mounted on a respective flap, and to the chassis by a hinge joint with pivot axis parallel to the longitudinal axis, allowing the drive wheel[s] to move along a first path in a vertical direction in response to the surface curvature, the hinge facilitating a tilting of vertical wheel axes towards and away from the chassis. Outa teaches that it is well known to provide a crawler vehicle operable on a curved surface (14) with wheels (20) connected to a central chassis(16), the wheels each mounted on a respective flap (34, 36) and connected to the chassis by hinge joints (48) pivoting about axes which are parallel to a central longitudinal axis, and which allow the wheels to move in a generally vertical direction, with vertical axes of the wheels movable toward and away from the chassis (due to the pivot at the hinge). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the magnetic drive wheels initially taught by Carrasco Zanini et al. with a flap mount and pivot connection between the wheels and chassis, as taught by Outa, for the purpose of better accommodating the curvature of the surface over which the vehicle travels and for allowing the vehicle to be more flexible in traversing surfaces having irregularities.
As regards claims 2, 3: the reference to Carrasco Zanini et al. as modified by Outa does not expressly teach four ball casters, two forward and two rearward, and symmetrically disposed with respect to the lateral axis. Initially, it is well held to be within the skill level of the ordinary practitioner to duplicate already-taught parts for the purpose of multiplying or enhancing the taught function, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the arrangement initially taught by Carrasco Zanini et al. as modified by Outa with four ball casters (e.g., two in front and two in the rear of the probe wheel) for the purpose of providing additional support and/or additional stability to the support of the chassis and probe wheel structure. To the extent that a symmetric support configuration is understood to provide an evenly distributed and balance support and that the base structure taught by Carrasco Zanini et al. is symmetrical, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the ball casters in a laterally and longitudinally symmetric configuration about the probe wheel to ensure that the support for the probe is evenly distributed.
As regards claim 4, the configuration taught by the base reference to Carrasco Zanini et al. teaches forward and rearward ball caster locations but does not expressly teach that they are equidistant from the lateral axis. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the forward and rearward ball casters as being equidistant from the lateral axis for the purpose of ensuring that the front-rear support characteristic is approximately the same, providing a consistent support to for the chassis and probe wheel.
As regards claim 7, the base reference to Carrasco Zanini et al. as modified by Outa teaches a probe sensor as a dry coupled wheel probe, but does not expressly teach that the probe transducer is within the probe shaft. To the extent that it would be deemed necessary to provide an explicit probe transducer (without which the probe would not function), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the arrangement with an explicit transducer, located, for example, in the shaft, for the purpose of providing the function of the probe, so that data regarding the object over which the vehicle travels can be actually measured.
Allowable Subject Matter
Claims 5, 6, and 12, as understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zoretich et al. teach a magnetic wheel structure, Hosoda teaches a moving vehicle structure with support and drive wheels; Nesnas et al. and Thursby teach two-wheeled vehicles; Outa et al. (‘476) teach a vehicle with a hinged connection.
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616